DETAILED ACTION
 	1.	This action is in response to the application filed on 1/31/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,972,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (see table below).
Current application # 17/163465
1. A series resonant LLC power converter unit to provide a plurality of power outputs, said power converter unit comprising: a plurality of transformers wherein each of the transformers is configured to provide a power output and 

2. The power converter unit of claim 1 wherein the inductive element comprises an inductor.

3. The power converter unit of claim 1 wherein the inductive element comprises a winding of a transformer.

4. The power converter unit of claim 1 wherein the inductive element comprises a resonant circuit.

5. The power converter unit of claim 1 wherein the inductive element placed in parallel with the at least one primary is configured to restrict the variation of the inductance loading the unit in the event of the number of transformers changing and a lower control frequency is fixed.

6. The power converter unit of claim 1 wherein the inductive element placed in parallel with the at least one primary is configured to restrict the variation of the inductance loading the unit when the number of transformers changes and the lower control frequency is set by the control circuit to be responsive to an expected power of the plurality of transformers.

7. The power converter unit of claim 1 wherein at least one of said plurality of transformers comprise part of field-removable or replaceable assemblies.

8. The power converter unit of claim 1, further wherein the control circuit adapted to set a lower control frequency responsive to an expected throughput power of the plurality of transformers.

9. The power converter unit of claim 8 wherein the control circuit is adapted with a secondary winding of a transformer to control the inductive element.

10. A method of controlling a series resonant LLC power converter unit to provide a plurality of power outputs, said power converter comprising a plurality of transformers arranged such that at least one primary winding of each transformer is connected in parallel, said method comprising: positioning an inductive element in parallel with at least one primary winding of a transformer selected from said plurality of transformers; controlling an operating frequency of the inductive element by closed loop control of voltage appearing on said inductive element; restricting variation in inductance for said plurality of transformers and power outputs using said inductive element, wherein the inductive element is configured to restrict the variation of inductance loading the power converter unit when a number of transformers in the plurality of transformers changes; and changing an operating frequency of the inductive element when the number of transformers in the plurality of transformers and an expected power of the plurality of transformers changes.



12. The method of claim 11, wherein controlling the voltage gain causes the power converter to operate approximately at an upper resonance or load independent point of operation.

13. The method of claim 11, wherein controlling the voltage gain causes the power converter to provide a constant ratio-metric relationship of voltage of one or more outputs of the power converter unit.

14. A series resonant power converter unit to provide a plurality of power outputs, said power converter unit comprising: a plurality of transformers arranged so at least one primary winding of each transformer is connected in parallel and each of the plurality of transformers is configured to provide a power output, wherein at least one of the plurality of transformers is a field-removable assembly; an inductive element positioned in parallel with at least one primary winding of said plurality of transformers, wherein the inductive element and the at least one primary winding restricts variation in inductance for said plurality of transformers and power outputs; and a control circuit configured to change an operating frequency of the inductive element responsive to the field-removable assembly being removed.

15. The power converter unit of claim 14 wherein the inductive element placed in parallel with the at least one primary is 

16. The power converter unit of claim 14 wherein the inductive element placed in parallel with the at least one primary is configured to restrict a variation of the inductance loading when a number of transformers changes and a lower control frequency is set by the control circuit to be responsive to an expected throughput power of the plurality of transformers.

17. The power converter unit of claim 14 wherein the control circuit is adapted with a secondary winding of a transformer to control the inductive element.


1. A series resonant LLC power converter unit to provide a plurality of power outputs, said power converter unit comprising: a plurality of transformers arranged such that at least one primary winding of each transformer is connected 

2. The power converter unit of claim 1 wherein the inductive element comprises an inductor.

3. The power converter unit of claim 1 wherein the inductive element comprises a winding of a transformer.

4. The power converter unit of claim 1 wherein the inductive element comprises a resonant circuit.

5. The power converter unit of claim 1 wherein at least one of said plurality of transformers comprise part of field-removable or replaceable assemblies.

6. The power converter unit of claim 1, wherein the control circuit is further configured to: reduce the operating frequency of the inductive element when 

7. The power converter unit of claim 1, wherein the control circuit is coupled to a secondary winding of a first transformer that includes the inductive element, wherein the plurality of transformers excludes the first transformer.

8. The power converter unit of claim 1 wherein the control circuit is further configured to: control voltage gain associated with the plurality of transformers to maintain a constant output voltage of the power converter unit.

9. The power converter unit of claim 1, wherein the power converter operates approximately at an upper resonance or load independent point of operation when the voltage gain is controlled.

10. The power converter unit of claim 9, wherein the power converter provides a constant ratio-metric relationship of voltage of one or more outputs of the power converter unit when the voltage gain is controlled.

11. A series resonant LLC power converter unit to provide a plurality of power outputs, said power converter unit comprising: a plurality of transformers arranged such that at least one primary winding of each transformer is connected in parallel and configured to provide a power output; an inductive element positioned in parallel with at least one primary winding selected from said plurality of transformers; and a control circuit configured to control an operating frequency of the inductive element through closed loop control of voltage 

12. A method of controlling the LLC regulation of a series resonant LLC power converter unit to provide a plurality of power outputs, said power converter comprising a plurality of transformers arranged such that at least one primary winding of each transformer is connected in parallel, said method comprising: positioning a single inductive element in parallel with at least one primary winding of a transformer selected from said plurality of transformers; controlling an operating frequency of the inductive element by closed loop control of voltage appearing on said single inductive element; restricting variation in inductance for said plurality of transformers and power outputs using said single inductive element, wherein the inductive element is configured to restrict the variation of inductance loading the power converter unit in the event of the number of transformers in the plurality of transformers changing and wherein a 

13. The method of claim 12, further comprising: controlling voltage gain associated with the plurality of transformers to maintain a constant output voltage of the power converter unit.

14. The method of claim 13, wherein controlling the voltage gain causes the power converter to operate approximately at an upper resonance or load independent point of operation.

15. The method of claim 13, wherein controlling the voltage gain causes the power converter to provide a constant ratio-metric relationship of voltage of one or more outputs of the power converter unit.

16. A method of controlling the LLC regulation of a series resonant LLC power converter unit to provide a plurality of power outputs, said power converter comprising a plurality of transformers arranged such that at least one primary winding of each transformer is connected in parallel, said method comprising: positioning a single inductive element in parallel with at least one primary winding of a transformer selected from said plurality of transformers; controlling an operating frequency of the inductive element by closed loop control of voltage appearing on said single inductive element; restricting variation in inductance for said plurality of .



Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the lower control frequency is set by the control circuit to be responsive to an expected power of the plurality of transformers” (in claim 6). 
“set a lower control frequency responsive to an expected throughput power of the plurality of transformers” (in claim 8)
“the control circuit is adapted with a secondary winding of a transformer to control the inductive element” (in claims 9 and 17)
“a lower control frequency is set by the control circuit to be responsive to an expected throughput power of the plurality of transformers” (in claim 16)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 5-6, 9-10, and 15 are objected to because of the following informalities: 

Claim 6 recites “the inductance loading the unit when the number” should be replaced with “an inductance loading unit when a number”; and “the lower control frequency” should be replaced with “a lower control frequency”.
Claim 9 recites “inductance loading” should be replaced with “an inductance loading of”
Claim 10 recites “the variation of inductance loading the power converter” should be replaced with “variation of an inductance loading of the power converter”; and “the number of transformers in the plurality of transformers” should be replaced with “the number of transformers change in the plurality of transformers” 
Claim 15 recites “the number” should be replaced with “a number”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 There is no disclosure in the specification as originally filed to indicate possession of “a control circuit configured to change an operating frequency of the inductive element responsive to the field-removable assembly being removed”. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4, 7-9, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kino et al. (US 4525774).
Regarding claim 1: Kino et al. disclose a series resonant LLC power converter unit (i.e. figure 5) to provide a plurality of power outputs (i.e. at Vout1 and Vout2), said power converter unit (i.e. figure 5) comprising: 
a plurality of transformers (i.e. 500, 600) wherein each of the transformers is configured to provide a power output (i.e. power at Vout1 and Vout2) and the plurality (i.e. 500, 600) are arranged so at least one primary winding (i.e. primary winding) of each transformer (i.e. 500, 600) is connected in parallel; 
an inductive element (i.e. 510) positioned in parallel with at least one primary winding (i.e. primary winding) of said plurality of transformers (i.e. 500, 600), wherein the inductive element (i.e. 510) and the at least one primary winding (i.e. primary winding) restricts variation in inductance (i.e. the function of the inductance 510 that is connected in parallel with the primary winding of the transformer 500 and 600) for said plurality of transformers (i.e. 500, 600) and power outputs (i.e. power at Vout1 and Vout2); and 
a control circuit (i.e. 110) configured to control an operating frequency of the inductive element (i.e. 510) through closed loop control of voltage (i.e. by controlling the switching of 540, 550 by controller 110) appearing on the inductive element (i.e. 510).
Regarding claim 2: (i.e. figure 5) wherein the inductive element comprises an inductor.
Regarding claim 3: (i.e. figure 5) wherein the inductive element comprises a winding of a transformer.
Regarding claim 4: (i.e. figure 5) wherein the inductive element comprises a resonant circuit.
Regarding claim 6: (i.e. figure 5) wherein the inductive element (i.e. 510) placed in parallel with the at least one primary (i.e. primary winding) is configured to restrict the variation of the inductance (i.e. the function of the inductance 510 that is connected in parallel with the primary winding of the transformer 500 and 600) (i.e. plurality transformer) and the lower control frequency is set by the control circuit (i.e. frequency from 110) to be responsive to an expected power of the plurality of transformers (i.e. the controller provides the switching frequency to control the switch in according to plurality of transformer power at the output connected in parallel) (i.e. Col. 5-6).
Regarding claim 7: (i.e. figure 5) wherein at least one of said plurality of transformers (i.e. 500, 600) comprise part of field-removable or replaceable assemblies (i.e. configuration of figure 5).
Regarding claim 8: (i.e. figure 5) further wherein the control circuit (i.e. 110) adapted to set a lower control frequency (i.e. from 110) responsive to an expected throughput power of the plurality of transformers (i.e. the controller provides the switching frequency to control the switch in according to plurality of transformer power at the output connected in parallel) (i.e. Col. 5-6).
Regarding claims 9 and 17: (i.e. figure 5) wherein the control circuit (i.e. 110) is adapted with a secondary winding (i.e. secondary windings provides Vout1 and Vout2 for controlling the switches) of a transformer to control the inductive element (i.e. 510).
Regarding claim 14: Kino et al. disclose a series resonant power converter unit (i.e. figure 5) to provide a plurality of power outputs (i.e. power at Vout1 and Vout2), said power converter unit comprising: 
a plurality of transformers (i.e. 500, 600) arranged so at least one primary winding (i.e. primary winding) of each transformer (i.e. 500, 600) is connected in parallel and each of the plurality of transformers (i.e. 500, 600) is configured to provide (i.e. power at Vout1 and Vout2), wherein at least one of the plurality of transformers is a field-removable assembly (i.e. assembly of the primary and secondary winding of the transformer); 
an inductive element (i.e. 510) positioned in parallel with at least one primary winding (i.e. primary winding) of said plurality of transformers (i.e. 500, 600), wherein the inductive element (i.e. 510) and the at least one primary winding (i.e. primary winding) restricts variation in inductance (i.e. the function of the inductance 510 that is connected in parallel with the primary winding of the transformer 500 and 600) for said plurality of transformers (i.e. 500, 600) and power outputs (i.e. power at Vout1 and Vout2); and 
a control circuit (i.e. 110) configured to change an operating frequency (i.e. by the controller 110 that control the frequency of the switching device 540, 550) of the inductive element (i.e. 510) responsive to the field-removable assembly being removed (i.e. the switching frequency is controlled based on the first and second output Vout1 and Vout2) (i.e. Col. 5-6).
Regarding claim 16: (i.e. figure 5) wherein the inductive element (i.e. 510) placed in parallel with the at least one primary is configured to restrict a variation of the inductance loading (i.e. the function of the inductance 510 that is connected in parallel with the primary winding of the transformer 500 and 600) when a number of transformers changes (i.e. plurality transformer) and a lower control frequency (i.e. from 110)  is set by the control circuit to be responsive to an expected throughput power of the plurality of transformers (i.e. the controller provides the switching frequency to control the switch in according to plurality of transformer power at the output connected in parallel) (i.e. Col. 5-6).

Allowable Subject Matter
11.	Claims 5-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose restricting variation in inductance for said plurality of transformers and power outputs using said inductive element, wherein the inductive element is configured to restrict the variation of inductance loading the power converter unit when a number of transformers in the plurality of transformers changes; and changing an operating frequency of the inductive element when the number of transformers in the plurality of transformers and an expected power of the plurality of transformers changes.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838